United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                 _____________

                                   No. 07-1789
                                  _____________

United States of America,               *
                                        *
             Appellant,                 *     Appeal from the United States
                                        *     District Court for the
      v.                                *     Western District of Missouri.
                                        *
Steven R. Little,                       *        [PUBLISHED]
                                        *
             Appellee.                  *
                                  _____________

                             Submitted: April 17, 2007
                                 Filed: May 9, 2007
                                 _____________

Before BYE, BEAM, and HANSEN, Circuit Judges.

                                  _____________

PER CURIAM.

       The Government appeals the district court’s order permitting Steven R. Little
to remain free on bail and to self-surrender following his conviction and sentence to
60 months in prison for attempting to entice a minor to engage in unlawful sexual
activity in violation of 18 U.S.C. § 2422(b). We granted the Government’s motion for
an expedited appeal, and after briefing from both sides, we reverse and remand.

      The question presented is whether there are any 18 U.S.C. § 3145(c)
"exceptional circumstances" in the case which would permit Mr. Little to escape the
otherwise mandatory requirement of 18 U.S.C. § 3143(a)(2) that he be immediately
confined following sentencing for the crime of violence he committed. The district
court found three circumstances it deemed to be "exceptional": (1) the conduct of law
enforcement officers in arresting Mr. Little following his indictment, rather than
permitting him to self-surrender as his attorney had informed the authorities he would
do. The circumstances of the arrest are described as "the FBI sent multiple agents to
Mr. Little’s house, evacuated a portion of the neighborhood, and entered the house
with guns drawn." Appellee’s Br. at 4; (2) the fact that Mr. Little cooperated in the
investigation, voluntarily gave incriminating statements, consented to the seizure of
his computer, and his full compliance with pretrial release conditions; and (3) his
timely appearance at all court proceedings.

      None of the circumstances relied upon are "exceptional." We have said that
"exceptional" means "clearly out of the ordinary, uncommon, or rare." United States
v. Larue, 478 F.3d 924, 926 (8th Cir. 2007). It is not exceptional to expect every
defendant to timely appear in court and to obey the court’s order concerning pretrial
conditions of release. Nor is it clearly out of the ordinary, uncommon, or rare for
defendants to cooperate in the investigation of their criminal acts.

       We also fail to see any connection between the circumstances of the appellee’s
arrest by the government and a determination of whether he should be free to self-
surrender following conviction and sentence. The facts of this case reveal that Mr.
Little had previously attempted to engage in sexually-related, on-line conversations
with two girls (ages 12 and 13) before his on-line encounter with the undercover FBI
agent posing as a 13-year-old in an internet chat room that led to his arrest when he
showed up at a Kansas City park for the prearranged tryst. The public deserves more
protection from convicted on-line sexual predators than the district court’s order
permitting the defendant to be unconfined for 60 days pending his self-surrender
provides. See United States v. Brown, 368 F.3d 992, 993 (8th Cir. 2004) (noting we
review de novo the ultimate legal question of whether detention is required).

                                         -2-
      Accordingly, the district court's order of March 13, 2007, permitting the
defendant, Mr. Little, to be released on bail and allowing him to self-surrender on May
14, 2007, to serve the 60-month sentence imposed on him for attempting to entice a
minor to engage in illegal sexual activity, a crime of violence, in violation of 18
U.S.C. § 2422(b), is vacated. The case is remanded to the district court for the
immediate issuance of a bench warrant for the appellee's arrest and confinement
pursuant to the judgment of conviction and sentence previously entered against him.
                         ______________________________




                                         -3-